Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 22, 2015, is entered into by and among AECOM (formerly known as AECOM
Technology Corporation), a Delaware corporation (the “Company”), on behalf of
itself and certain subsidiaries of the Company acting as guarantors (the
“Guarantors” and collectively with the Company, the “Loan Parties”) under the
Credit Agreement (defined below), each Lender under the Credit Agreement that is
a party hereto, and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and an L/C Issuer.

 

RECITALS

 

WHEREAS, the Company, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of October 17, 2014 (as previously
amended, as amended hereby and as further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended certain revolving, term and letter
of credit facilities to the Company;

 

WHEREAS, the Loan Parties have requested certain amendments to certain terms of
the Credit Agreement as provided herein, and the Administrative Agent and each
of the undersigned Lenders have agreed to such requests, subject to the terms
and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings, if any, assigned
to such terms in the Credit Agreement, as amended by this Amendment.

 

2.                                      Amendment to Credit Agreement.  Subject
to the terms and conditions hereof and with effect from and after the Amendment
Effective Date (defined below), the Credit Agreement is hereby amended as
follows:

 

(a)                                 the definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended by replacing the
reference to “$75,000,000” next to October 1, 2015 in clause (a)(v) thereof with
“$175,000,000”;

 

(b)                                 the definition of “Excluded Subsidiary” in
Section 1.01 of the Credit Agreement is hereby amended by deleting the word
“and” before clause (f) thereof, and adding the following new clause (g) to
immediately after clause (f):

 

“, and (g)  Flint USA and its Subsidiaries.”

 

(c)                                  Section 1.01 of the Credit Agreement is
hereby amended by adding the following new definitions in correct alphabetical
order:

 

“ ‘2015 Corporate Restructuring’ means certain Dispositions, Investments,
Guarantees, other asset transfers and related transactions, substantially as
described and disclosed to the Administrative Agent and the Lenders prior to the
Amendment No. 2 Effective Date, pursuant to which (a) one or more new United
Kingdom holding companies (each, a “UK Holdco” and

 

--------------------------------------------------------------------------------


 

collectively “UK Holdcos”) are formed, (b) the ownership of certain Foreign
Subsidiaries is transferred to one or more of the UK Holdcos, (c) the Equity
Interests in Flint USA are distributed from URS Global Holdings UK Limited, a
United Kingdom corporation to URS Global Holdings, and (d) certain other
corporate reorganization steps, including Investments, Guarantees, the formation
of new Subsidiaries and Dispositions, are taken to effectuate the 2015 Corporate
Restructuring, so long as in connection therewith (i) no Loan Party as of the
Amendment No. 2 Effective Date shall cease to be a Loan Party solely as a result
of the 2015 Corporate Restructuring, (ii) no Default or Event of Default is in
existence and continuing at the time of consummation of any transaction intended
to constitute a part of the 2015 Corporate Restructuring and (iii) such 2015
Corporate Restructuring transactions will not include the transfer of any
material assets of any Loan Party to any non-Loan Party, except for (x) Equity
Interests in Non-Loan Parties (so long as the Loan Parties continue to own such
transferred Equity Interests directly or indirectly through one or more
Subsidiaries) and (y) intercompany Indebtedness as disclosed to the
Administrative Agent and the Lenders prior to the Amendment No. 2 Effective Date
to be so transferred as part of the 2015 Corporate Restructuring.  For the
avoidance of doubt, it is understood and agreed that certain of the 2015
Corporate Restructuring Transactions may not take place in calendar year 2015.

 

‘Amendment No. 2 Effective Date’ means December   , 2015.

 

‘Existing AECOM Global II Loan’ means the intercompany loan existing as of the
Amendment No. 2 Effective Date of $555 million in original principal amount from
AECOM Global II, LLC, a Delaware limited liability company, as lender, to URS
Global Holdings, as borrower.

 

‘Flint USA’ means Flint USA Inc., a Colorado corporation (or any successor
thereto as a result of a change of legal entity form, reincorporation or similar
non-substantive transaction).

 

‘URS Global Holdings’ means URS Global Holdings Inc., a Nevada corporation.”

 

(d)                                 Section 2.05(b)(ii) of the Credit Agreement
is hereby amended by amending and restating the first parenthetical set forth
therein as follows:

 

“(other than in the ordinary course of business, and other than any Disposition
of any property permitted by Section 7.05(a), (b), (c), (d), (g), (h) or (o))”

 

(e)                                  Section 7.03 of the Credit Agreement is
hereby amended by adding the following new clause (n):

 

“(n)  Investments by Loan Parties in non-Loan Parties made in connection with
the 2015 Corporate Restructuring, so long as (i) no Default or Event of Default
exists at such time or would result therefrom, (ii) no such Investment shall
result in the Existing AECOM Global II Loan ceasing to be ultimately owed to a
Loan Party (other than as a result of repayment thereof) and (iii) to the extent
applicable, the Loan Parties comply with the requirements of

 

2

--------------------------------------------------------------------------------


 

Section 6.12 within the time periods set forth therein after giving effect to
each such transaction.”

 

(f)                                   Section 7.05 of the Credit Agreement is
hereby amended by adding the following new clause (o):

 

“(o)  Dispositions by Loan Parties to non-Loan Parties made in connection with
the 2015 Corporation Restructuring, so long as (i) no Default or Event of
Default exists at such time or would result therefrom, (ii) no such Investment
shall result in the Existing AECOM Global II Loan ceasing to be ultimately owed
to a Loan Party (other than as a result of repayment thereof) and (iii) to the
extent applicable, the Loan Parties comply with the requirements of Section 6.12
within the time periods set forth therein after giving effect to each such
transaction.”

 

3.                                      Representations and Warranties.  The
Company, on behalf of itself and each of the other Loan Parties, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                 the execution, delivery and performance by
the Company of this Amendment have been duly authorized by all necessary
corporate or other organizational action and do not and will not (i) contravene
the terms of any of the Company’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which the
Company or any other Loan Party is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Company or any other Loan Party or its property is subject; or
(iii) violate any Law, except, in the cases of clause (ii) and (iii) as could
not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 this Amendment has been duly executed and
delivered by the Company, and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by equitable principles and by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to creditors’ rights
generally;

 

(c)                                  the representations and warranties of
(i) the Company contained in Article V of the Credit Agreement and (ii) each
Loan Party contained in each other Loan Document are true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) on and as of the Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) as of such earlier date, and except
that for purposes of this clause (c), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively;

 

(d)                                 no Default exists either before or after the
effectiveness of this Amendment on the Amendment Effective Date.

 

4.                                      Effective Date.

 

(a)                                 This Amendment will become effective on the
date on which the Administrative Agent shall have received electronically
delivered (including by facsimile or pdf) counterparts of this

 

3

--------------------------------------------------------------------------------


 

Amendment duly executed by the Company, the requisite Lenders and the
Administrative Agent (the “Amendment Effective Date”).

 

(b)                                 For purposes of determining compliance with
the conditions specified in this Section 4, each Lender that has executed this
Amendment and delivered it to the Administrative Agent shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required under this Section 4 to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to this Amendment being deemed
effective by the Administrative Agent on the Amendment Effective Date specifying
its objection thereto.

 

(c)                                  From and after the Amendment Effective
Date, the Credit Agreement is amended as set forth herein.

 

(d)                                 Except as expressly amended and/or waived
pursuant hereto, the Credit Agreement and each other Loan Document shall remain
unchanged and in full force and effect and each is hereby ratified and confirmed
in all respects, and any waiver contained herein shall be limited to the express
purpose set forth herein and shall not constitute a waiver of any other
condition or circumstance under or with respect to the Credit Agreement or any
of the other Loan Documents.

 

(e)                                  The Administrative Agent will notify the
Company and the Lenders of the occurrence of the Amendment Effective Date.

 

5.                                      Reaffirmation.  The Company, on behalf
of itself and each other Loan Party, (a) acknowledges and consents to all of the
terms and conditions of this Amendment, (b) affirms all of its and the other
Loan Parties’ obligations under the Loan Documents, and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Loan Party’s obligations under the Loan Documents.

 

6.                                      Miscellaneous.

 

(a)                                 Except as herein expressly amended, all
terms, covenants and provisions of the Credit Agreement and each other Loan
Document are and shall remain in full force and effect.  All references in any
Loan Document to the “Credit Agreement” or “this Agreement” (or similar terms
intended to reference the Credit Agreement) shall henceforth refer to the Credit
Agreement as amended by this Amendment.  This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

 

(b)                                 This Amendment shall be binding upon and
inure to the benefit of the parties hereto, each other Lender and each other
Loan Party, and their respective successors and assigns.

 

(c)                                  THIS AMENDMENT IS SUBJECT TO THE PROVISIONS
OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW,
VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS
REFERENCE INCORPORATED HEREIN IN FULL.

 

(d)                                 This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided

 

4

--------------------------------------------------------------------------------


 

in Section 4, this Amendment shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties required to be a party hereto.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.  This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.

 

(e)                                  If any provision of this Amendment or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Amendment and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(f)                                   The Company agrees to pay in accordance
with Section 10.04 of the Credit Agreement all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates in connection with the
preparation, execution, delivery, administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder and thereunder.

 

(g)                                  This Amendment shall constitute a “Loan
Document” under and as defined in the Credit Agreement.

 

[Signature Pages Follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

COMPANY:

 

 

 

AECOM

 

 

 

 

 

 

 

By:

/s/ Keenan Driscoll

 

Name:

Keenan Driscoll

 

Title:

Senior Vice President, Treasurer

 

AECOM

Signature Pages

Amendment No.2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

VP

 

AECOM

Signature Pages

Amendment No.2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

By:

/s/ Stuart Bonomo

 

Name:

Stuart Bonomo

 

Title:

Director

 

AECOM

Signature Pages

Amendment No.2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

[LENDER], as a Lender

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AECOM

Signature Pages

Amendment No.2 to Credit Agreement

 

--------------------------------------------------------------------------------